UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-13300 CAPITAL ONE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 54-1719854 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1680 Capital One Drive, McLean, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (703) 720-1000 (Not applicable) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerT Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a Shell Company (as defined in Rule 12b-2 of the Exchange Act) YesoNoT As of July 31, 2010, there were 456,773,296 shares of the registrant’s Common Stock, par value $.01 per share, outstanding. TABLE OF CONTENTS PART I—Financial Information 1 Item 1. Financial Statements 57 Consolidated Statements of Income 57 Consolidated Balance Sheets 58 Consolidated Statements of Changes in Stockholders’ Equity 59 Consolidated Statements of Cash Flows 60 Notes to Consolidated Financial Statements 61 Note1 — Summary of Significant Accounting Policies 61 Note2 — Loans Acquired in a Transfer 64 Note3 — Discontinued Operations 65 Note4 — Business Segments 66 Note5 — Investment Securities 68 Note6 — Loans Held for Investment, Allowance for Loan and Lease Losses and Unfunded Lending Commitments, Loan Modifications and Restructurings 75 Note7 — Fair Value of Financial Instruments 78 Note8 — Goodwill and Other Intangible Assets 86 Note9 — Deposits and Borrowings 88 Note 10 — Shareholders’ Equity and Earnings Per Common Share 89 Note 11 — Mortgage Servicing Rights 91 Note 12 — Derivative Instruments and Hedging Activities 92 Note 13 — Securitizations 97 Note 14 — Commitments, Contingencies and Guarantees Note 15 — Other Variable Interest Entities Note 16 —
